DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1.  A gas filtering medium comprising hydrophobic polyester fiber as from 20- 80% by total weight of textile fibers and 80-20% by total weight of hydrophilic textile fibers and a microfibrillated cellulose fiber in a weight/weight ratio of 1.5-8.5/100 parts by weight of total textile fiber.

Claim 1 is indefinite because the limitation—“80-20% by total weight of hydrophilic textile fibers”—is subject to at least two interpretations.  This limitation could mean that the “hydrophobic polyester fiber” is provided in the filter medium in an amount of 80 to 20% by total weight of hydrophobic textile fibers in the filtering medium. Or it could mean that the filtering medium comprises hydrophilic textile fibers that account for 80 to 20% by total weight of textile fibers.  
For the purpose of examination, the claim is interpreted such that the filtering medium comprises hydrophilic textile fibers that account for 80 to 20% by total weight of textile fibers.  
The Examiner also suggests amending the singular term “fiber” (as in “polyester fiber” and “microfibrillated cellulose fiber”) to plural “fibers.”  The Examiner further suggests amending the phrase “by weight of total textile fiber” to “by total weight of textile fibers” for consistency.  These issues do not necessary render the claim indefinite.  But the claim would be in better condition with these changes.  As such, the Examiner suggests that claim 1 be rewritten as:

1.  A gas filtering medium comprising hydrophobic polyester fibers hydrophilic textile fibers as from 80-20% by total weight of fibers total weight of fibers 

Claims 2–15 are indefinite because they depend from claim 1.
Additionally, claims 4 and 5 recite:
4.  The gas filtering medium of [claims 1 and 2] wherein the hydrophilic fiber comprises a natural fiber.

5. The gas filtering medium of [claims 1 and 2] wherein the hydrophilic fiber comprises a synthetic fiber.

Claims 4 and 5 are indefinite because “the hydrophilic fiber” lacks antecedent basis.  Instead, claim 1 describes “hydrophilic textile fibers.”  To overcome the rejections, claims 4 and 5 could be rewritten as:
4.  The gas filtering medium of claim 2 wherein the hydrophilic textile fibers fibers 

5. The gas filtering medium of claim 2 wherein the hydrophilic textile fibers fibers 

Claim 6 recites:
6.  The gas filtering medium of claim 1 wherein the microfibrillated cellulose comprises a cellulose particle fiber or fibril with at least one dimension less than 500nm.

Claim 6 is indefinite because “the microfibrillated cellulose” lacks antecedent basis.  Instead, claim 1 describes a “microfibrillated cellulose fiber.”  To overcome this rejection, and to be consistent with the suggested language for claim 1, claim 6 could be rewritten as:
6.  The gas filtering medium of claim 1 wherein the microfibrillated cellulose fibers comprises a cellulose particle fiber or fibril with at least one dimension less than 500nm.

Claims 7–9 are indefinite for the same reason as claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3, 5–7, 9–13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al., US 2016/0361674 A1 in view of Shaw et al., US 2011/0315628 A1.
Regarding claim 1, Swaminathan discloses a filter media comprising a layer of fine staple fibers.  See Swaminathan [0025].  The layer of fine staple fibers reads on the “gas filtering medium.”  It is a gas filtering medium because it can be used to filter air.  Id. at [0021], [0055].
The layer of fine staple fibers comprises a blend of hydrophobic fibers,  hydrophilic fibers, and microfibrillated cellulose fibers.  See Swaminathan [0083], [0107].
The hydrophobic fibers comprise 10 to 90% by weight based on the total weight of fibers in the layer.  See Swaminathan [0084].  While this is not identical to the claimed range of 20 to 80% by total weight, it overlaps with the claimed range establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The hydrophilic fibers comprise 0 to 90% by weight of the total fibers in the layer.  See Swaminathan [0085].  While this is not identical to the claimed range of 20 to 80% by total weight, it overlaps with the claimed range, establishing a prima facie case of obviousness.
The microfibrillated cellulose fibers comprise 0 to 100% based on the total weight of fibers in the layer.  See Swaminathan [0110].  While this is not identical tot eh claimed range of 1.5–8.5/100 parts by weight of total textile fiber, it overlaps with the claimed range, establishing a prima facie case of obviousness.
Swaminathan differs from claim 1 because it fails to disclose that the hydrophobic fibers are polyester.
But the hydrophobic fibers are made from a synthetic polymeric material.  See Swaminathan [0084].
 Shaw discloses a filter material comprising hydrophobic fibers that are composed of synthetic materials, such as polyester.  See Shaw [0010].  
It would have been obvious to manufacture the hydrophobic fibers in Swaminathan from polyester, because this would merely represent selecting a known material based on the suitability of its intended use.  See MPEP 2144.07.
Regarding claims 2 and 3, Swaminathan teaches that the layer of fine staple fibers (the “medium”) comprises a wet-lain non-woven fabric, because it is made using a wet laid process.  See Swaminathan [0023].
Regarding claim 5, Swaminathan teaches that the hydrophilic fibers can be synthetic fibers. See Swaminathan [0182].
Regarding claims 6, 7 and 9, Swaminathan teaches that the microfibrillated cellulose fibers comprise a fibril with an average diameter ranging from 0.003 to 20 microns, which converts to 3 to 20,000 nm.  See Swaminathan [0115].  While the prior art range is not identical to the claimed range of less than 500nm, it overlaps with the claimed range, establishing a prima facie case of obviousness.   
Regarding claims 10–13 and 15, Swaminathan teaches that the layer of fine staple fibers (the “gas filtering medium”) has a particle filtration efficiency of up to 99.99% for 4 micron particles.  See Swaminathan [0078].  Therefore, the Examiner takes official notice that the layer of fine staple fibers has a particle filtration efficiency of greater than 50% for 7 micron particles with a flow rate of 10 feet/minute, as claimed.  See MPEP 2144.03.
If not, Swaminathan also teaches that the separation efficiency can be increased by adjusting parameters such as pore size, basis weight, thickness or surface chemistry of the layer.  See Swaminathan [0065].  Therefore, it would have been obvious to adjust these parameters to achieve the claimed efficiency.
Claims 4, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al., US 2016/0361674 A1 in view of Shaw et al., US 2011/0315628 A1 in further view of Demmel et al., US 2015/0283487 A1.
Regarding claim 4, Swaminathan teaches the limitations of claim 2, as explained above.
Swaminathan differs from claim 4 because it fails to disclose that the hydrophilic fibers comprise a natural fiber.
But Demmel discloses a filter material comprising hydrophilic fibers that are made from natural materials such as cotton and cellulose.  See Demmel [0023].  
It would have been obvious for the hydrophilic fibers in Swaminathan to be manufactured from cotton or cellulose because this would merely represent selecting a known material based on the suitability of its intended use.  See MPEP 2144.07.
Regarding claim 8, Swaminathan teaches that the microfibrillated cellulose fibers comprise a fibril with an average diameter ranging from 0.003 to 20 microns, which converts to 3 to 20,000 nm.  See Swaminathan [0115].  While the prior art range is not identical to the claimed range of less than 500nm, it overlaps with the claimed range, establishing a prima facie case of obviousness.   
Regarding claim 14, Swaminathan teaches that the layer of fine staple fibers (the “gas filtering medium”) has a particle filtration efficiency of up to 99.99% for 4 micron particles.  See Swaminathan [0078].  Therefore, the Examiner takes official notice that the layer of fine staple fibers has a particle filtration efficiency of greater than 50% for 7 micron particles with a flow rate of 10 feet/minute, as claimed.  See MPEP 2144.03.
If not, Swaminathan also teaches that the separation efficiency can be increased by adjusting parameters such as pore size, basis weight, thickness or surface chemistry of the layer.  See Swaminathan [0065].  Therefore, it would have been obvious to adjust these parameters to achieve the claimed efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776